Title: To Alexander Hamilton from Tench Coxe, 10 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, December 10, 1794. “… in consequence of your verbal authorizations, I have commenced proceedings in the Military business of the Treasury, in places other than Pennsylva. thro the Agency of Mr. Francis. This will diminish the avocations from my proper Office business, which have retarded it, but does not remove the necessity for an early relief from the avocations which yet result from the War business.”
